Citation Nr: 1211856	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims.

The Board notes that the RO characterized the issue involving the knees as service connection for bilateral knee disability.  At the October 2003 Decision Review Officer hearing, the Veteran made clear that he was claiming service connection for right knee disability based upon in-service aggravation and claiming service connection for left knee disability as being secondary to the right knee disability.  The Board has characterized the issues to reflect the Veteran's intent.

The Board remanded these claims for additional development in November 2008.  Subsequently, in October 2011, the Board requested a VA medical opinion from an orthopedist.  


FINDINGS OF FACT

1.  Medical findings at entrance into service reveal a preexisting right knee disability, and the most probative evidence of record shows that such disability underwent a permanent worsening beyond normal progression during the Veteran's active service.  

2.  A left knee disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current left knee disability to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011). 

2.  The requirements for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to allow the claim for service connection for a right knee disability, the Board finds that no discussion of VCAA compliance is necessary for this issue.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2002 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a left knee disability, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, a Veterans Health Administration report and opinion, Social Security Administration records, and lay evidence.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he currently suffers from a preexisting right knee disability that was aggravated by his period of service.  He also alleges that he is entitled to service connection for a left knee disability, to include as a result of his right knee disability.  

At the March 1968 enlistment examination, normal findings were reported for the Veteran's lower extremities.  However, the Veteran indicated that he had a "trick" or locked knee, and the physician noted that the Veteran had right knee torsion with spontaneous reduction.  The Veteran denied painful swelling since the initial trauma and reported that his doctor had told him that he had a "dislocated kneecap or torn ligaments."  Service treatment records further reveal that in October 1968, the Veteran was seen for a right knee check.  Examination was found to be within normal limits at the time.  The Veteran was noted to be able to assume the kneeling position and was returned to full duty.  On separation examination in May 1970, the Veteran did not make any knee complaints, and his lower extremities were found to have no abnormalities.  

Post-service VA and private medical records dated from November 1999 to November 2006 show that the Veteran received intermittent treatment for various bilateral knee disabilities, including degenerative joint disease of the knees, severe osteoarthritis of the knees, and severe arthralgia of the knees.  

In a letter received in March 2003, the Veteran's sister indicated that the Veteran had injured his right knee in 1966 and had been seen by his private physician and taken to the hospital.  

At the time of his October 2003 hearing before a Decision Review Officer, the Veteran testified that that he injured his right knee prior to service.  He noted that he fell on a rock and injured his right knee.  He stated that the knee locked on him and that his parents took him to the hospital where he was told that his knee cap was broken or that it was dislocated or had a torn ligament.  He stated that this was documented upon his entrance into service.  The Veteran indicated that the injury happened about 1.5 years prior to entering service.  He noted that he mentioned that he had injured his knee.  He also stated that he had experienced a couple of problems in boot camp where the knee went out and he would fall down and get back up.  The Veteran further indicated that he had his knee checked because of an injury at the rifle range but was told he could kneel.  The Veteran stated that he had been diagnosed as having degenerative joint disease.  The Veteran testified that his left knee had been aggravated by his favoring the right knee all these years.  He noted that he was claiming service connection for the right knee on the basis of aggravation.  The Veteran stated that he injured his knee when jumping off the obstacle course and running and then stepping into a hole.  He also reported that he could not get down into a kneeling position at the rifle range.  He indicated that he was actually seen for his right knee as a result of the rifle range problems.  He stated that he was first diagnosed with degenerative joint disease in the mid 1980's.  

In a February 2005 VA examination, the Veteran was diagnosed with arthralgia of both knees, but no opinion was provided regarding the etiology of his knee arthralgia. 

In a May 2005 letter, the Veteran's private physician, J. Wolf, M.D., indicated that the Veteran's medical history revealed that he was initially found unfit for military service based upon his weight in 1968.  She noted that he also disclosed on his physical assessment form that he had a history of a "trick knee" that originated from an accident in 1967.  She stated that in spite of these factors, the Veteran was inducted into the Marines Infantry Division.  She indicated that subsequently, he was treated for knee torsion in training camp in 1968.  She noted that the Veteran suffered from arthritis on a daily basis.  She stated that the Veteran had clearly experienced some arthritic pain in the military as documented in his sick call record.  She noted that he had preexisting obesity and knee problems that were generally ignored during his recruitment.  She indicated that marching, walking, and training courses exacerbated the chronic knee problems.  She stated that the Veteran's obesity also likely exacerbated stress on the other joints and caused the development of early arthritis.  She opined that it was as likely as not that the Veteran had developed arthritis of all joints as a direct result of his military service.  In particular, his trick knee was documented, but no actions were taken to prevent further damage to this joint.  She concluded that the arthritis the Veteran suffered from today was related in part to his time spent in the military.  

A December 2005 Social Security Administration (SSA) decision found that the Veteran was entitled to disability benefits due to his posttraumatic stress disorder (PTSD), depression, diabetes mellitus, osteoarthritis, degenerative disc disease, obesity, and stomach ulcers.   

On VA examination in November 2006, the Veteran was found to have degenerative joint disease of the bilateral knees, but no opinion was provided with respect to the etiology of the Veteran's degenerative joint disease of the knees.  

The Veteran was afforded another VA examination in February 2009.  The examiner indicated that the Veteran injured his right knee in 1967 when he was running and fell and hit his right knee on a rock.  It swelled up and became painful and the next day, on x-ray, the patella was found to be dislocated.  It was manipulated back into place by his physician.  The Veteran was noted to have been given a brace for a short period and also put in a bandage.  He was noted to have reported a history of this when he entered service, and he stated that on one occasion in boot camp, he was running and had a dislocation of the patella.  He was placed on light duty and given local ice.  The examiner noted that thereafter, the Veteran gave a history that with running he would have recurring dislocation of the patella which happened every other day for two years, but he never reported it.  He observed that the Veteran now reported having dislocation of the patella two times per month where he manipulated it back into place by himself.  The examiner noted that the Veteran reported having difficulty with the left knee twenty years later, in approximately 1998, and that this was not nearly as painful as the right knee, with no history of injury.  

The examiner rendered diagnoses of dislocation of the right patella in 1967 resolved with treatment; left knee pain dating to 1988 with stated finding of arthritis change in the left knee by private physician on x-ray four years ago; and morbid obesity.  The examiner indicated that the questions raised were whether the Veteran had dislocation of his right patella prior to getting into service and whether the service activity usually aggravated the right knee.  He stated that there was no record of the Veteran being treated for his right knee while he was in service and therefore no objective evidence of aggravation.  The examiner opined that it was less likely than not that the right knee was aggravated beyond the natural progress of disease during service and found no record of symptoms or difficulty being treated while in the service.  He further stated that it was less likely than not that the left knee difficulties were secondary to the prior difficulty with the right knee.  He indicated that the degenerative changes of both knees were related to morbid obesity and aging.  

In November 2011, a VA orthopedist reviewed the Veteran's claims file.  He noted the clinical findings on the March 1968 enlistment examination of normal lower extremities as well as the Veteran's report of "trick" or locked knee.  He also observed that the knee diagnosis on enlistment was right knee torsion and then trick knee with spontaneous reduction.  The orthopedist also noted that the Veteran had denied painful swelling residual since the initial trauma and had swelling once a year about two years ago.  Additionally, the orthopedist reviewed the Veteran's statement that one and a half years prior to entering service, he had injured his right knee when he fell against a rock, which necessitated subsequent medical treatment.  He noted that the Veteran had been told that he had a dislocated knee cap that resulted in persistent swelling for approximately one year but eventually resolved.  Based on these records, the orthopedist established that the Veteran had indeed suffered a right knee injury prior to entering service and that this injury had likely been a dislocation of the right patella.  

The orthopedist reviewed the October 1968 service treatment record for the Veteran's right knee check and noted that the Veteran had reported injuring his right knee when jumping off an obstacle course and running and then stepping into a hole.  He also noted an August 1969 treatment report for contused lower right leg and subsequent treatment record for cellulitis of the right ankle with no mention of any knee examination.  He observed that the Veteran's May 1970 separation examination had found no abnormality of the lower extremities.  

In reviewing the Veteran's post-service records, the orthopedist made particular note of a September 1998 history and physical which did not show any knee abnormalities; a November 1999 x-ray showing severe degenerative joint disease of the patellofemoral joint of the right knee and patellofemoral joint degenerative joint disease of the left knee; and the May 2005 letter from the Veteran's private physician, J. Wolf, M.D.  

Regarding a right knee disorder, the orthopedist found that the Veteran currently had posttraumatic degenerative arthritis of the right knee joint.  Although the history was cursory, and the physical examination documentation was limited, the orthopedist found that it was likely that the Veteran suffered a patellofemoral dislocation of the right knee prior to entering service in May 1968.  He explained that this initial patellofemoral dislocation of the right patella likely left some residual instability that left the Veteran with residual disability that bothered him during active duty.  He also reported that the brief history noted in the medical record was not inconsistent with residuals of patellofemoral instability and that the initial trauma and subtle residual instability led to the current posttraumatic degenerative arthritis of the knee joint.  The orthopedist found that stresses on the patellofemoral joint and knee during active duty likely led to repeated bouts of instability and concluded that the Veteran had a right knee disorder at the time of entrance into service in May 1968.  He opined that the patellofemoral joint instability of the right knee increased in severity during the Veteran's period of service.  He found that the increase in severity did not simply lead to a temporary or intermittent flare-up but that the preexisting right knee condition had been worsened and increased in severity due to the daily demands of active duty.  The orthopedist concluded that it was therefore at least as likely as not that the Veteran's posttraumatic degenerative arthritis of the right knee was related to his period of service.  He also opined that it was at least as likely as not that exposure to the normal demands on the Veteran's right knee during service led to a permanent aggravation of the underlying patellofemoral joint instability and subsequent posttraumatic degenerative arthritis.  

With respect to a left knee disorder, the orthopedist found that the Veteran currently had osteoarthritis of the left knee.  He stated that it was his opinion with a reasonable degree of medical certainty that the left knee disorder was not related to the Veteran's period of service.  He also opined that the Veteran's right knee disorder did not cause or aggravate or permanently worsen his left knee osteoarthritis.  

Right Knee Disability

The evidence of record indicates that the Veteran's right knee disability (posttraumatic degenerative arthritis of the right knee joint) was noted on entrance examination.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his right knee disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417. 

In this case, the most probative evidence of record shows that the Veteran's right knee disability underwent a permanent worsening beyond normal progression during his active service.  

The Board assigns lower probative weight to the May 2005 opinion from the Veteran's private physician J. Wolf, M.D.  The physician opined that it was as likely as not that the Veteran had developed arthritis of all joints as a direct result of his military service and that in particular, his trick knee was documented, but no actions were taken to prevent further damage to this joint.  She also concluded that the arthritis the Veteran suffered from today was related in part to his time spent in the military.  In rendering her opinion, she noted that on enlistment, the Veteran reported history of a "trick knee" from a 1967 accident and that he was subsequently treated for knee torsion in training camp in 1968.  She stated that the Veteran had clearly experienced some arthritic pain in the military as documented in his sick call record and that marching, walking, and training courses exacerbated his chronic knee problems.  However, because the physician only referred to general knee problems or general arthritis of the joints, it is unclear whether she was specifically referring to the Veteran's right knee disability or not.  Although the physician notes treatment for knee torsion during service and report of a "trick knee" at enlistment, which have been attributed to the Veteran's current right knee disability, without actual confirmation, the Board cannot assume or speculate that the physician was providing a medical opinion about the Veteran's right knee disability.  The Board cannot solely use its own unsubstantiated conclusions in support of a determination.  See Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board also assigns lower probative weight to the February 2009 VA opinion.  While the examiner opined that it was less likely than not that the right knee was aggravated beyond the natural progress of disease during service, and that the degenerative changes of both knees were related to morbid obesity and aging, the basis of this opinion was that there was no evidence of the Veteran being treated for right knee problems during his period of service.  The examiner made no reference to the Veteran being seen with complaints of right knee problems in October 1968, with the Veteran being allowed only to resume kneeling and to return to full duty after examination.  Therefore, the Board finds that the February 2009 VA medical opinion is internally inconsistent due to a misreading of the Veteran's service treatment records.  Moreover, the February 2009 opinion was not thorough, as the examiner did not address the May 2005 opinion set forth by the Veteran's private physician, Dr. Wolf, who related the Veteran's knee disabilities to his period of service.  

The Board finds that the November 2011 VA opinion from the orthopedist to be the most probative.  In this regard, the November 2011 orthopedist reviewed the claims file, including the Veteran's service treatment records, and considered the Veteran's competent lay statements.  Thereafter, he provided a detailed rationale for the opinion that the Veteran's preexisting right knee disability underwent a permanent worsening during service, based on the fact that exposure to the normal daily demands of active duty on the Veteran's right knee led to a permanent aggravation of the underlying patellofemoral joint instability and subsequent posttraumatic degenerative arthritis.  He explained that the initial patellofemoral dislocation of the right patella that occurred prior to service likely left some residual instability that left the Veteran with residual disability that bothered him during active duty.  The orthopedist also reported that the brief history noted in the medical record was not inconsistent with residuals of patellofemoral instability and that the initial trauma and subtle residual instability led to the current posttraumatic degenerative arthritis of the right knee joint.  For these reasons, the November 2011 opinion by the VA orthopedist is of greater probative value than the May 2005 private opinion and the February 2009 VA opinion. 

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence indicates that the Veteran's right knee disability existed prior to his entry into service, was noted on his entrance examination, and underwent a permanent worsening beyond normal progression during his active service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that a preexisting right knee disability was aggravated by service, and the Veteran's claim for service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability 

With regard to service connection for a left knee disability on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of a left knee disability.  In addition, left knee arthritis was not shown to a compensable degree within one year following his discharge from service.  Indeed, at his February 2009 VA examination, the Veteran acknowledged that he did not have any left knee problems until approximately 1998 (almost 30 years after his service discharge) and that there had been no history of left knee injury. 

The Board assigns low probative weight to the May 2005 opinion from the Veteran's private physician J. Wolf, M.D.  The physician opined that it was as likely as not that the Veteran had developed arthritis of all joints as a direct result of his military service and that in particular, his trick knee was documented, but no actions were taken to prevent further damage to this joint.  She also concluded that the arthritis the Veteran suffered from today was related in part to his time spent in the military.  In rendering her opinion, she noted that on enlistment, the Veteran reported history of a "trick knee" from a 1967 accident and that he was subsequently treated for knee torsion in training camp in 1968.  She stated that the Veteran had clearly experienced some arthritic pain in the military as documented in his sick call record and that marching, walking, and training courses exacerbated his chronic knee problems.  However, because the physician only referred to general knee problems or general arthritis of the joints, it is unclear whether she was specifically referring to the Veteran's left knee disability or not.  Without actual confirmation, the Board cannot assume or speculate that the physician was providing a medical opinion about the Veteran's right knee disability or whether she was also referring to the Veteran's left knee disability.  The Board cannot solely use its own unsubstantiated conclusions in support of a determination.  See Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, even if assuming arguendo that the physician was providing an opinion about the left knee disability, she would have been incorrectly attributing treatment for knee torsion during service and report of a "trick knee" at enlistment to the Veteran's current left knee disability when these in-service notations were in reference to the Veteran's preexisting right knee disability.  This would make the May 2005 private medical opinion internally inconsistent due to a misreading of the Veteran's service treatment records.  

The Board assigns greater weight to the November 2011 VA orthopedist opinion.  In this regard, the February 2009 VA examiner and the November 2011 orthopedist reviewed the claims file, including the Veteran's service treatment records, and considered the Veteran's competent lay statements.  Thereafter, the orthopedist opined that the Veteran's left knee disability was not related to his period of active service and found this to be true to a reasonable degree of medical certainty.  The Board finds the VA orthopedist's opinion to be highly probative and credible because he is a medical specialist in the field of orthopedics.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).   

With regard to service connection for a left knee disability on a secondary basis, as a result of the Board's decision herein, service connection has been granted for a right knee disability.  Therefore, the Board may consider service connection for the Veteran's left knee disability as due to or aggravated by his service-connected right knee disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439.  
  
The Board assigns great probative weight to the February 2009 VA opinion and the November 2011 opinion from the VA orthopedist.  In this regard, the February 2009 VA examiner and the November 2011 orthopedist reviewed the claims file, including the Veteran's service treatment records, and considered the Veteran's competent lay statements.  Thereafter, the February 2009 VA examiner provided adequate reasoning for the opinion that the Veteran's left knee disability was not due to the prior difficulty with the right knee, based on the fact that that the degenerative changes of the left knee was instead related to morbid obesity and aging.  The November 2011 VA orthopedist opined that the Veteran's right knee disorder did not cause or aggravate or permanently worsen his left knee osteoarthritis and found this to be true to a reasonable degree of medical certainty.  The Board finds the VA orthopedist's opinion to be highly probative and credible because he is a medical specialist in the field of orthopedics.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Furthermore, the Board finds that there are no contrary competent opinions of record regarding the issue of whether the Veteran's left knee disability is due to or aggravated by his service-connected right knee disability.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim for secondary service connection or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  For these reasons, the February 2009 VA opinion and November 2011 opinion by the VA orthopedist are of great probative value.     

The Board notes that a December 2005 SSA decision found that the Veteran was disabled due to his PTSD, depression, diabetes mellitus, osteoarthritis, degenerative disc disease, obesity, and stomach ulcers.  However, the Board observes that VA is not bound by the findings of disability or unemployability made by other agencies, including the SSA.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Furthermore, while the Veteran contends that his left knee disability is related to his service-connected right knee disability, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In this regard, medical disorders such as left knee osteoarthritis require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion regarding the etiology of his current left knee disability is not competent medical evidence.  

For these reasons, the opinions by the February 2009 VA examiner (which was accompanied by supporting rationale) and the November 2011 VA orthopedist (which was made by a medical specialist) are of greater probative value than the May 2005 private opinion and the Veteran's lay contentions regarding the etiology of his left knee disability.  Accordingly, service connection for the Veteran's left knee disability on a secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) (2011).  

In sum, the Board finds that the most competent and probative evidence indicates that a left knee disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current left knee disability to service or to a service-connected disability.  Accordingly, service connection for a left knee disability is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability, to include as secondary to service-connected right knee disability, is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


